Case 5:19-cv-00075-RWS Document 34 Filed 10/16/19 Page 1 of 3 PageID #: 182



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

JOE ANDREW SALAZAR,                                        §
                                                           §
                  Plaintiff,                               §    CIVIL ACTION NO. 5:19-CV-00075-RWS
                                                           §
v.                                                         §
                                                           §
AT&T MOBILITY LLC, SPRINT UNITED                           §
MANAGEMENT COMPANY, T-MOBILE                               §
USA INC, CELLCO PARTNERSHIP, INC.                          §
D/B/A VERIZON WIRELESS, INC.,                              §
                                                           §
                  Defendants.                              §


                                                     ORDER

         This case is set for a scheduling conference in Texarkana, Texas on November 7, 2019

at 2:30 p.m. before the undersigned. The purpose of the scheduling conference will be to

confirm the trial setting and to resolve any case management disputes or concerns.

         The parties shall prepare and submit joint motions attaching a joint proposed docket

control order,1 a joint proposed discovery order, and a joint proposed protective order, within the

time periods contained in the schedule set forth hereinafter.2 These orders shall be guided by the

sample docket control, discovery, and protective orders for patent cases that can be found on the

Court’s website.



1
  Additionally, the parties are encouraged to consider a Track B Case Management Order, available on Judge
Schroeder’s website. See also General Order 14-3. If the parties elect Track B, they shall file a joint notice of Track
B election seven days prior to the scheduling conference and will be excused from filing the proposed docket
control, discovery, and protective orders. At the Scheduling Conference, the Court will discuss Track B specific
dates with parties who elect Track B and finalize the Track B Initial Case Management Order. All parties shall be
prepared to discuss Track B whether they elect it or not.

2
  Timely submission of the parties’ proposed docket control order, proposed discovery order, and proposed
protective order will be viewed by the Court as complying with the conference requirement of Rule 26(f).
Case 5:19-cv-00075-RWS Document 34 Filed 10/16/19 Page 2 of 3 PageID #: 183



       The sample orders include provisions that require input from the parties. The sample

orders also include provisions that are mandatory and are not subject to change without showing

good cause. Good cause is not shown by a mere indication of the parties’ agreement. Should

either party believe good cause can be shown to alter an otherwise mandatory provision, then

such party shall file a separate motion to alter the provision after the parties have filed the

proposed docket control, discovery, and protective orders with the mandatory provisions intact as

previously required above.

       Furthermore, it is hereby ORDERED that the following schedule of deadlines shall be

incorporated into the proposed docket control order:

Jury Trial                *March 22, 2021 immediately following jury selection in Texarkana,
                          Texas


Jury Selection            *March 22, 2021 at 9:00 a.m. in Texarkana, Texas


Pre-trial Conference      *March 2, 2021 at 10:00 a.m. in Texarkana, Texas


Dispositive Motion        *February 9, 2021 at 10:00 a.m. in Texarkana, Texas
Hearing

Dispositive Motion        *November 10, 2020
Deadline

Markman Hearing           *June 3, 2020 at 10:00 a.m. in Texarkana, Texas


3 Weeks After             *Comply with Paragraphs 1 & 3 of the Discovery Order (Initial and
Scheduling Conference     Additional Disclosures)




                                           Page 2 of 3
Case 5:19-cv-00075-RWS Document 34 Filed 10/16/19 Page 3 of 3 PageID #: 184




7 Days Before            File Proposed Docket Control Order, Proposed Discovery Order, and
Scheduling               Proposed Protective Order
Conference
                         The proposed orders shall each be separately filed as a joint motion
                         with the caption indicating whether or not the proposed order is
                         opposed in any part. Any disputes should be redlined and each
    .                    party’s position explained.
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
shown merely by indicating that the parties agree that the deadline should be changed.

        The parties shall indicate in their joint motion submitting the proposed Docket

Control Order whether they believe a scheduling conference is necessary. After review of

the proposed Docket Control Order, Discovery Order and Protective Order, the Court may enter

the orders and cancel the scheduling conference. The Court will notify the parties of any

cancellation.

        So ORDERED and SIGNED this 16th day of October, 2019.




                                                        ____________________________________
                                                        ROBERT W. SCHROEDER III
                                                        UNITED STATES DISTRICT JUDGE




                                          Page 3 of 3
